Citation Nr: 0707241	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for hypertension, and denied his claim for an 
increased rating for a left shoulder disability.


FINDINGS OF FACT

1.  The claim for service connection for hypertension was 
previously denied in a March 1997 rating decision.  The RO 
declined to reopen the claim in September 2000.  The veteran 
did not appeal either decision within the year after he was 
notified.

2.  Evidence received since the last final denial in 
September 2000 is cumulative or redundant, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  The veteran's left shoulder disability is manifested by 
subjective complaints of pain and objective evidence of 
painful motion, loss of strength, and limitation of motion of 
his left arm to no more than midway between the side and 
shoulder level.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that declined to 
reopen the previously denied claim for service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000 & 2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, DC (DCs) 5201, 
5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions dated in March 1997 and September 2000, the RO 
respectively denied and declined to reopen the claim for 
service connection for hypertension.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
The decisions became final because the veteran did not file a 
timely appeal of either decision.

The claim for entitlement to service connection for 
hypertension may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in August 
2003.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The evidence showed that the veteran had been 
diagnosed with hypertension and was receiving treatment.  
There was no evidence, however, that related his hypertension 
to his period of active service. 

In support of his application to reopen his claim, the 
veteran submitted additional personal statements, additional 
treatment records demonstrating continued treatment for 
hypertension, and a statement from his private physician 
indicating that the veteran's "old and new medical records 
show that he has been hypertensive since 1987," when the 
veteran was in the military.  The physician, however, did not 
offer any evidence or provide any rationale to support his 
opinion that the veteran's hypertension had existed during 
his military service in 1987.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additional 
treatment records merely demonstrate that the veteran has 
received continued treatment for hypertension.  As a 
diagnosis of hypertension and clinical evidence of treatment 
therefore was already of record at the time of the prior 
final decision these additional records are cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The evidence at the time of the previous final denial 
showed that the veteran had hypertension, so the new evidence 
showing that the veteran received treatment for hypertension 
does not relate to any unestablished fact necessary to 
substantiate the claim.  The claim for service connection for 
hypertension therefore cannot be reopened on the basis of 
this evidence.  See 38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
statement submitted by the veteran's private physician.  The 
physician's statement is new, but not material.  While the 
physician has provided an opinion relating the veteran's 
hypertension and his period of active service by stating that 
the veteran's hypertension has been present since 1987, the 
physician has provided no rationale for that opinion.  
Accordingly, there remains no competent credible medical 
evidence showing a relationship between the veteran's 
hypertension and the veteran's service.  

Finally, the claim may not be reopened on the basis of the 
additional statements submitted by the veteran himself.  The 
veteran, as a layperson without medical training or 
expertise, is not competent to provide a diagnosis or opinion 
on a matter requiring knowledge of medical principles.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate his 
current hypertension to his period of active service.  
Additionally, the veteran's statements are cumulative of 
those considered at the time of the last final decisions.  

Although the appellant has submitted new evidence that was 
not before the RO at the time of the last final decision, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left shoulder disability has been rated 20 
percent disabling under DC 5203 for impairment of the 
clavicle or scapula.  38 C.F.R. § 4,71a, DC 5203.  The 
regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201(2006), which pertain to limitation of motion of the 
shoulder, are also applicable.  These criteria provide 
different ratings for the minor arm and the major arm.  The 
veteran has indicated (in various treatment records and in 
testimony) that he is right-handed; therefore, the Board will 
consider the ratings and criteria for the minor arm under the 
relevant diagnostic code.

The veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus.  Accordingly, the criteria pertaining to those 
disabilities are not applicable in this case.  38 C.F.R. § 
4.71a, DCs 5200, 5202 (2006).  Additionally, on X-ray 
examination in March 2004 and in October 2005, the veteran 
was not shown to have arthritis in his left shoulder.  
Accordingly, the diagnostic criteria pertaining to arthritis 
are not applicable in this case.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2006). 

The veteran is currently in receipt of a 20 percent rating 
under DC 5203.  A 20 percent rating, however, is the maximum 
available rating under DC 5203.  Thus, DC 5203 cannot serve 
as the basis for an increased rating in this case.  38 C.F.R. 
§ 4,71a, DC 5203.  

The Board thus turns to the remaining applicable diagnostic 
code, DC 5201.  Under DC 5201, a 20 percent rating is 
warranted for limitation of arm motion to shoulder level.  A 
30 percent rating is warranted for limitation of arm motion 
to midway between the side and shoulder level, and a 40 
percent rating is warranted for limitation of arm motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2005).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

Treatment records dated from August 2003 to June 2005 reflect 
that the veteran had limited range of motion of his left 
shoulder.  The exact degree by which his range of motion was 
limited, however, was recorded in only one treatment record, 
in June 2005.  At that time, the veteran had abduction to 50 
degrees, flexion to 55 degrees, internal rotation to 35 
degrees, and external rotation to 20 degrees, with pain.  
There was mild loss of strength toward the ends of active 
range of motion.  

The veteran underwent VA examination in March 2004, at which 
time he complained of pain and weakness in his left shoulder.  
Range of motion testing revealed abduction to 60 degrees, 
flexion to 50 degrees, internal rotation to 50 degrees, and 
external rotation to 10 degrees, actively, with pain on ends 
of motion.  On passive range of motion, he had abduction to 
100 degrees, flexion to 130 degrees, internal rotation to 50 
degrees, and external rotation to 50 degrees, with pain on 
ends of motion.  There was loss of strength due to pain.  
There was no additional limitation of motion due to 
repetitive use.  

On examination in October 2005, range of motion testing 
revealed abduction to 60 degrees, flexion to 60 degrees, 
internal rotation to 80 degrees, and external rotation to 50 
degrees, actively, with pain on ends of motion.  On passive 
range of motion, he had abduction to 100 degrees, flexion to 
110 degrees, internal rotation to 80 degrees, and external 
rotation to 50 degrees, with pain on ends of motion.  There 
was loss of strength due to pain.  There was no additional 
limitation of motion due to repetitive use.  

The range of motion of the veteran's left shoulder most 
nearly approximates limitation of the arm to midway between 
the side and the shoulder level, which warrants no more than 
a 20 percent rating under DC 5201.  At no time did the 
veteran have active flexion or abduction less than to 50 
degrees.  In order to warrant a rating higher than 20 percent 
for limitation of motion of the minor shoulder, the veteran 
must have limitation of motion of his shoulder to 25 degrees 
from his side.  Even considering the effects of pain on use, 
the evidence does not show that the left arm is limited in 
motion to 25 degrees from the side, and thus the requirements 
for a rating higher than 20 percent are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003; a rating 
decision in April 2004, and a statement of the case in April 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Additionally, in the April 2004 rating decision, VA informed 
the veteran that his claim for service connection for 
hypertension was previously denied because he had failed to 
submit evidence that demonstrated that his hypertension was 
related to his service, and that he needed to submit new 
evidence showing such a relationship.  This communication 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for an increased rating for a left 
shoulder disability.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for hypertension

A rating in excess of 20 percent for a left shoulder 
disability is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


